       Case 2:19-cv-00803-JJT Document 23 Filed 05/24/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ida Herrera,                                       No. CV-19-00803-PHX-JJT
10                  Plaintiff,                          ORDER
11   v.
12   Western Express Incorporated, et al.,
13                  Defendants.
14
15          At issue is the parties’ Stipulation to Allow Plaintiff to File Second Amended
16   Complaint (Doc. 22). Upon review and good cause appearing,
17          IT IS HEREBY ORDERED granting the parties’ Stipulation to Allow Plaintiff to
18   File Second Amended Complaint (Doc. 22). Pursuant to Local Rule 15.1(a), Plaintiffs must
19   also file a Notice of Filing Second Amended Complaint and attach a copy of the proposed
20   amended complaint as an exhibit, “which must indicate in what respect it differs from the
21   pleading it amends, by bracketing or striking through the text to be deleted and underlining
22   the text to be added.”
23          Dated this 23rd day of May, 2019.
24
25                                           Honorable John J. Tuchi
                                             United States District Judge
26
27
28
